DETAILED ACTION
Claims 1 - 20 have been presented for examination.
This office action is in response to submission of the amendments on 06/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the Indefiniteness Rejection 
Applicant’s amendments overcome the 112(b) rejection.  Therefore it is withdrawn.

Response to the Prior Art References
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

Applicant argues: “Meignan merely shows Based on this feedback of the user, long-term preferences are inferred as conjunctive rule sets and the user can then add some of the proposed conjunctive rule sets to enrich sustainably and transparently the optimization model with new soft constraints. However, Meignan fails to teach or suggest learning a user strategy by actually checking the user-selected parameters during the executing of the set of jobs.” (emphasis added)

Applicant appears to argue that the recited “by checking the user-selected parameters” does not reasonably encompass the user feedback of satisfactory/inadequate assignments taught by Meignan (Interactive) (i.e. does not “actually” check them).  The requirements for giving claim terms their plain are discussed in MPEP 2111.01.  Examiner notes that all claim terms must be given their plain meaning unless such meaning is inconsistent with the specification.  A review of the specification found only a single reference to the feature “check”, and equates it generically to “analyze” (see the instant application Page 4, Line 5 – 6 “Thus, a user may execute a batch of jobs, then check/analyze the results, think about the results, and run another batch of jobs until all jobs are executed or the desired solution is achieved.”).  Therefore, the recited “check” is interpreted broadly to encompass any type of analyzing for the prior art search.  Therefore, Applicant’s arguments are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant appears to argue that although Meignan (Interactive) teaches learning a user strategy, that it does not do so by “actually checking the user-selected parameters during the executing of the set of jobs” (see emphasis in Applicant’s remarks above).  Examiner notes that Dutra teaches the feature “user-selected parameters” for “executing a set of jobs” (i.e. based on them), and that Meignan (Interactive) teaches said “user-selected parameters” in the context of “learning a user strategy” (i.e. by checking them) (see Claim Rejections - 35 USC § 103).  More specifically, Dutra teaches that the user-selected parameters allow a user to control the exploration of a search space in order to find models that characterize a set of correct/incorrect examples (see Dutra Page 510), and further teaches that a user can choose any desired learner and/or learning techniques, such as Inductive Logic Programming learners (see Dutra Page 511).  More specifically, Meignan (Interactive) teaches that the user controls the optimization of a solution based on soft constraints that characterize a set of adequate/inadequate schedule assignments (see Meignan (Interactive) Page 3, Right), and further teaches that the soft constraints comprise conjunctive rule sets inferred from the user feedback (see Meignan (Interactive) Abstract).  Indeed, the “find models that …” and “Inductive Logic Programming learners” of Dutra are analogous to the “soft constraints that …” and “conjunctive rule sets inferred …” of Meignan (Interative).  Indeed, both Dutra and Meignan (Interactive) teach that user feedback (based on user-selected parameters) controls exploring a search space to optimize a model (execute a set of jobs), while Meignan (Interactive) further teaches that the user feedback (by checking the user-selected parameters) is used for inferring a conjunctive rule set (learning a user strategy) which are also used to guide the exploring a search space as the soft constraints (execute a set of jobs based on user-selected parameters).  Therefore, the relied upon teachings of Meignan (Interactive) directly build on the relied upon teachings of Dutra, and one of ordinary skill in the art need not necessarily interpret the teachings separately/independently as argued by Applicant.  Therefore Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 14 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutra et al. “Interactive Optimization with Long-Term Preferences Inference on a Shift Scheduling Problem” (henceforth “Dutra”) in view of Meignan et al. “Interactive Optimization with Long-Term Preferences Inference on a Shift Scheduling Problem” (henceforth “Meignan (Interactive)”).  Dutra and Meignan (Interactive) are analogous art because they solve the same problem of conducting computing experiments, and because they are in the same field of computing experiments.

With regard to claim 1, Dutra teaches a method of conducting computing experiments, comprising: (Dutra Abstract large number of experiments are executed as a plurality of jobs)
executing a set of jobs based on user-selected parameters; (Dutra Abstract large number of experiments are executed as a plurality of jobs, and Page 510 the executing is controlled by a user (based on user-selected parameters) to optimize a model “must explore a so-called ‘search space’ in order to find models that characterise well a set of correct (and possibly incorrect) examples … while allowing users to control the general performance of the application.”, and Page 511 the user can set up the models and learning techniques (executing based on user-selected parameters) “We provide a user-friendly web interface in to the system with options for choosing different learners and learning techniques. At the moment, our system deals only with Inductive Logic Programming [11] learners, but this interface is easily extensible to other learners.”, and Page 515 user sets up overall workflow of each individual experiment “Condor has a limited form of handling experiments by allowing the user to express dependencies through the DAGMan tool”)
refining the set of jobs (Dutra Page 510 “Splitting the original examples into different subsets or folds and learning on each fold is also common.”)

Dutra does not appear to explicitly disclose: learning a user strategy by checking the user-selected parameters during the executing of the set of jobs; and refining the user strategy by refining the set of jobs.

	However Meignan (Interactive) teaches:
learning a user strategy by checking the user-selected parameters during the executing of the set of jobs; and refining the user strategy by refining the set of jobs (Meignan (Interactive) Page 3, Right a user verifies the computed solutions (checking during the executing of the set of jobs), where the computed solutions depend from the search strategy used to produce the solution (checking the user-selected parameters), and where new constraints on the searching for an optimal solution are generated from user feedback (learning a user strategy), where new runs of the optimization procedure incorporate the new constraints which would influence the future solutions presented (refining the user strategy by refining the set of jobs) “Considering the schedule and assignment preferences in Figure 1, the user can re-optimize the solution with the ILS procedure. For this new run, the optimization procedure will search for a solution that avoids inadequate assignments, preserves satisfactory assignments while satisfying hard constraints and minimizing soft constraints.”, and Abstract the soft constraints comprise inferred conjunctive rule sets (learning a user strategy) based on user feedback inputs (by checking the user-selected parameters) used to guide the solution optimization search (during the executing of the set of jobs) “An Iterated Local Search (ILS) metaheuristic provides solutions that have to be evaluated by the user. Based on this feedback of the user, long-term preferences are inferred as conjunctive rule sets. The user can then add some of the proposed conjunctive rule sets to enrich sustainably and transparently the optimization model with new soft constraints.”)
It would have been obvious to one of ordinary skill in the art to combine the executing a plurality of jobs to evaluate a search space disclosed by Dutra with learning the space of optimal solutions based on user feedback disclosed by Meignan (Interactive).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the optimization model (Meignan (Interactive) Page 4, Left “The objective of the long-term preference inference procedure is to extract such a pattern in order to enrich the optimization model with new soft constraints.”)

With regard to claim 14, Dutra teaches a system for conducting computing experiments, comprising: (Dutra Abstract large number of experiments are executed as a plurality of jobs)
various modules (Dutra Page 511 “Our architecture is composed of two main modules: (1) the Experimentation Module and (2) the Evaluation Module.”)
a job executing module for executing a set of jobs based on user-selected parameters; (Dutra Abstract large number of experiments are executed as a plurality of jobs, and Page 510 the executing is controlled by a user (based on user-selected parameters) to optimize a model “must explore a so-called ‘search space’ in order to find models that characterise well a set of correct (and possibly incorrect) examples … while allowing users to control the general performance of the application.”, and Page 511 the user can set up the models and learning techniques (executing based on user-selected parameters) “We provide a user-friendly web interface in to the system with options for choosing different learners and learning techniques. At the moment, our system deals only with Inductive Logic Programming [11] learners, but this interface is easily extensible to other learners.”, and Page 515 user sets up overall workflow of each individual experiment “Condor has a limited form of handling experiments by allowing the user to express dependencies through the DAGMan tool”)
refining the set of jobs (Dutra Page 510 “Splitting the original examples into different subsets or folds and learning on each fold is also common.”)

Dutra does not appear to explicitly disclose: a learning module for learning a user strategy by checking the user-selected parameters during the executing of the set of jobs; and a refining module for refining the user strategy by refining the set of jobs.

	However Meignan (Interactive) teaches:
learning a user strategy by checking the user-selected parameters during the executing of the set of jobs; and refining the user strategy by refining the set of jobs (Meignan (Interactive) 3, Right a user verifies the computed solutions (checking during the executing of the set of jobs), where the computed solutions depend from the search strategy used to produce the solution (checking the user-selected parameters), and where new constraints on the searching for an optimal solution are generated from user feedback (learning a user strategy), where new runs of the optimization procedure incorporate the new constraints which would influence the future solutions presented (refining the user strategy by refining the set of jobs), and Abstract the soft constraints comprise inferred conjunctive rule sets (learning a user strategy) based on user feedback inputs (by checking the user-selected parameters) used to guide the solution optimization search (during the executing of the set of jobs) “An Iterated Local Search (ILS) metaheuristic provides solutions that have to be evaluated by the user. Based on this feedback of the user, long-term preferences are inferred as conjunctive rule sets. The user can then add some of the proposed conjunctive rule sets to enrich sustainably and transparently the optimization model with new soft constraints.”)
It would have been obvious to one of ordinary skill in the art to combine the executing a plurality of jobs to evaluate a search space disclosed by Dutra with learning the space of optimal solutions based on user feedback disclosed by Meignan (Interactive).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the optimization model (Meignan (Interactive) Page 4, Left “The objective of the long-term preference inference procedure is to extract such a pattern in order to enrich the optimization model with new soft constraints.”)

With regard to claim 20, Dutra teaches a computer program product for conducting computing experiments, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: (Dutra Abstract large number of experiments are executed as a plurality of jobs, and Page 511 build files are used to launch the jobs “Control : given a problem description our tool creates a set of build files to launch the actual jobs. Each script inputs the data required for a specific experiment, and sets the files that will be output”, and Page 512 the experiments use software “With respect to software-dependent problems, we can enumerate several sources of possible failure:”)
execute a set of jobs based on user-selected parameters; (Dutra Abstract large number of experiments are executed as a plurality of jobs, and Page 510 the executing is controlled by a user (based on user-selected parameters) to optimize a model “must explore a so-called ‘search space’ in order to find models that characterise well a set of correct (and possibly incorrect) examples … while allowing users to control the general performance of the application.”, and Page 511 the user can set up the models and learning techniques (executing based on user-selected parameters) “We provide a user-friendly web interface in to the system with options for choosing different learners and learning techniques. At the moment, our system deals only with Inductive Logic Programming [11] learners, but this interface is easily extensible to other learners.”, and Page 515 user sets up overall workflow of each individual experiment “Condor has a limited form of handling experiments by allowing the user to express dependencies through the DAGMan tool”)
refining the set of jobs (Dutra Page 510 “Splitting the original examples into different subsets or folds and learning on each fold is also common.”)

Dutra does not appear to explicitly disclose: learn a user strategy by checking the user-selected parameters during the executing of the set of jobs; and refine the user strategy by refining the set of jobs.

	However Meignan (Interactive) teaches:
learn a user strategy by checking the user-selected parameters during the executing of the set of jobs; and refine the user strategy by refining the set of jobs (Meignan (Interactive) 3, Right a user verifies the computed solutions (checking during the executing of the set of jobs), where the computed solutions depend from the search strategy used to produce the solution (checking the user-selected parameters), and where new constraints on the searching for an optimal solution are generated from user feedback (learning a user strategy), where new runs of the optimization procedure incorporate the new constraints which would influence the future solutions presented (refining the user strategy by refining the set of jobs), and Abstract the soft constraints comprise inferred conjunctive rule sets (learning a user strategy) based on user feedback inputs (by checking the user-selected parameters) used to guide the solution optimization search (during the executing of the set of jobs) “An Iterated Local Search (ILS) metaheuristic provides solutions that have to be evaluated by the user. Based on this feedback of the user, long-term preferences are inferred as conjunctive rule sets. The user can then add some of the proposed conjunctive rule sets to enrich sustainably and transparently the optimization model with new soft constraints.”)
It would have been obvious to one of ordinary skill in the art to combine the executing a plurality of jobs to evaluate a search space disclosed by Dutra with learning the space of optimal solutions based on user feedback disclosed by Meignan (Interactive).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the optimization model (Meignan (Interactive) Page 4, Left “The objective of the long-term preference inference procedure is to extract such a pattern in order to enrich the optimization model with new soft constraints.”)

With regard to claim 2 and 15, Dutra in view of Meignan (Interactive) teaches all the elements of the parent claim 1 and 14, and further teaches:
wherein the learning of the user strategy comprises performing a comparison of a result of the executing set of jobs with templates of previously-executed experiments which are stored in a knowledge base. (Meignan (Interactive) Page 4, Left conjunctive rules encode the learned patterns from previous user feedback (templates of previously-executed experiments which are stored in a knowledge base) “Based on this characterization of the feedback, long-term preferences are extracted as conjunctive rule sets that classify the assignment preferences according to the satisfactory attribute value.”, and Page 4, Right the feedback is continuously evaluated to identify new rules not currently in the set of rules (performing a comparison of a result of the executed set of jobs with templates), and the user can choose to add this to the existing rules (a comparison of a result with templates) “The objective of the inference mechanism is to find such a rule set in the user's feedback. … Conjunctive rule sets with the lowest error rates and shortest lengths are presented to the user … Thus, potential long-term preferences can be updated dynamically when the user gives a feedback on a solution.”)

With regard to claim 3 and 16, Dutra in view of Meignan (Interactive) teaches all the elements of the parent claim 2 and 15, and further teaches:
wherein the refining of the user strategy comprises generating a pruning suggestion that identifies a prunable job of the set of jobs based on the comparison and a user constraint. (Meignan (Interactive) Page 3, Right the soft constraints are merely minimized for each new potential solution (generating a pruning suggestion that identifies a prunable job of the set of jobs) “For this new run, the optimization procedure will search for a solution that avoids inadequate assignments, preserves satisfactory assignments while satisfying hard constraints and minimizing soft constraints.”, and Abstract user can optionally add the new rules (based on the comparison and a user constraint) “Based on this feedback of the user, long-term preferences are inferred as conjunctive rule sets. The user can then add some of the proposed conjunctive rule sets to enrich sustainably and transparently the optimization model with new soft constraints.”, and Page 4, Right only the best rules are presented to the user and possibly based on the computational constraints of the user’s machine (based on a user constraint) “Computational time to infer these rule sets does not exceed few seconds … Conjunctive rule sets with the lowest error rates and shortest lengths are presented to the user.”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148